DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 15 October 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claims 5, 22, 23, and 28 have been fully considered and are persuasive.  The 112(a) Rejection of Claims 5, 22, 23, and 28 has been withdrawn. 
Applicant’s arguments with respect to Claims 5, 22, 23, and 28 have been fully considered and are persuasive-in-part.  The 112(b) Rejection of Claims 5, 22, 23, and 28 has been withdrawn-in-part. While applicant has clarified the claims that the sensor device determined the level of fuel, the clarification has not been made in the antepenultimate clause. As such, one of the 112(b) Rejections has been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 22, 23, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 28, it is unclear as to what structure determines the fuel is at a given level as the claim recites “said tank sensor devices in operation determining where an associated storage tank has attained a level condition,” and “the receiver device determines that the level of fuel within the specific tank is at a predetermined level’, thus rendering the claim indefinite. In other words, is the claim attempting to recite the sensor device determines the level or the receiver device determines the level?
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 22, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 2013/0233070), in view of Bassett (US 2006/0118065), in further view of Velamoor et al. (US 5550790), in further view of Burris (US 2009/0217753), in further view of Dockendorff et al. (US 2006/0169056).
Regarding Claim 28, Bianco discloses a sonic monitor system for a plurality of storage tanks [0040, 0041], in at least Figures 1, 4, 5, 11, to separately determine a level of fuel located in each storage tank [Abstract, 0005, 0040, 0041] ([0040, 0041] discusses the system being installed in numerous tanks at various locations with data being transmitted to a remote server), comprising: 
a plurality of remote tank sensor devices (10) [0040, 0041], each tank sensor device having a sonic range finder (50), one each tank sensor device for installation in a bung or other opening (bung hole or tapped opening) of each storage tank [0027] for determining the level of fuel (liquid level) within its associated storage tank [0028]; 
each said remote tank sensor device having a hollow center section (22) (Figure 1) forming a housing (20) and having a lower threaded end (22 facilitates mounting to a tapped opening) [0027], the lower threaded end of the hollow center section of each remote tank sensor is threaded into the bung of its associated storage tank for directing the sonic range finder sensor into the storage tank (22 facilitates mounting to a tapped opening) [0027], a cap (20 except for 22) for receiving the hollow center section (Figures 4, 5), the cap having an upper end (end of 20 opposite 22) (Figures 1, 2), a circuit board (circuit board containing circuit components of 10) (Figure 11) including circuitry (circuit components of 10) positioned within the cap (Figure 11), a 
a receiver device (200) for receiving the signals from each storage tank sensor device (e.g. Text 1, Text 2) (Figure 14) indicative of the level of fuel within each storage tank [0039 - 0041], the receiver device having an alarm (e.g. Text 4) (Figure 14) with the receiver device actuating said alarm when the receiver device determines from the sensor device signal that the level of fuel within the specific tank is at a predetermined level [0039];

Bianco fails to expressly disclose 1) the hollow center section having an upper threaded end, the cap having a lower threaded end for receiving the upper threaded end of the hollow center section, 2) an oscillator circuit generating the clock signal, 3a) the cap having an opening, 3b) a cord grip having a threaded end that is threaded into the opening in the cap; 4) the receiver device having a display, 5) said receiver microcontroller connected to the display for displaying data processed in said receiver microcontroller, said receiver microcontroller having a signal conditioner circuitry, said receiver microcontroller connected to said receiver antenna for receiving and set up for receiving and processing the signal indicative of the level of the fuel within the specific storage tank received by said receiver antenna, an oscillator circuit connecting to said receiver microcontroller, and a power supply connected to the receiver microcontroller for providing electrical charge to provide for operations of the display, and said receiver device having a keypad connecting to said microcontroller for inputting data to said microcontroller; 6) said receiver device having said keypad for use for selecting one of 7) one of the storage tanks being connected to a generator for providing fuel to the generator for operation of the generator; 8) the system determining there is a low level of fuel, said tank sensor devices in operation determining where an associated storage tank has attained a level conditioned of contained fuel to initiate a refill of the tank to a full fuel level condition; 9) said cap capable of removal from the hollow center section to provide for access to said circuit board and its said circuitry; 10) the receiver device further comprising an enclosure, the keypad having buttons all integrated together to provide for operation of the sonic monitor system; 11) the receiver device having a cord grip; 12) wherein the receiver device is capable of being placed in an alarm mode, with the receiver device actuating the alarm when the receiver device determines that the level of fuel within the specific tank is at a predetermined level, and 13) wherein the alarm mode is cancelled by pressing one of the buttons on the keypad.
Bianco also discloses the remote tank sensor devices may be used with waste oil tanks which can be used for fuel [0002, 0003]. The waste oil comes from food preparation facilities and restaurants [0003].
Bassett teaches a storage tank (108) being connected to a generator (250a) for providing fuel to the generator for operation of the generator [0099, 0102]. The waste oil comes from food industry [0114] (Figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize Bianco’s 7) remote tank sensing device in tanks which contain waste oil, including tanks being connected to generators, as 
Examiner takes Official Notice it is common knowledge in the art for timing circuits to comprise an oscillator circuit that generates a clock signal, as oscillators are known for their stable oscillation frequencies utilized to provide a time reference.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize a commonly known in the art 2) oscillator circuit to generate the clock signal in Bianco’s timing circuit with the predicable result of providing a reference to base timed events on for the benefit of generating an oscillating signal between a high state and a low state to coordinate the microprocessor.  
Velamoor teaches a remote tank sensor device (10) the remote tank sensor device having a hollow center section (38) having a lower threaded end (end containing threads cooperating with 60) (Figure 1) and an upper threaded end (82), a cap (80) having a lower threaded end (end cooperating with 82) for receiving the upper threaded end of the hollow center section (Figure 1) (Col 3, lines 39 - 43), the cap having an upper end (end opposite end cooperating with 82) (Figure 1) having an opening (opening where 30 lies) (Figure 1), said cap capable of removal from the hollow center section to provide access to the internals (via the threads) (Figure 1)
As such, it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify Bianco's 1) hollow center section and cap by incorporating threads to attach the hollow center section and cap, and further include 3a) an opening in the upper end of the cap 9) so that the cap is capable of 
Burris teaches a sonic monitor system for a storage tank [Abstract], comprising: 
a remote tank sensor device (600) [0051];
a receiver device (700) having a display (LED screen) and an alarm (alarm lights and audio alarms) [0051, 0060]; and
said receiver device including further circuitry incorporating a receiver microcontroller (inherently present for the receiver to function i.e. to at least control a numeric pad, screen, printer, and alarms) [0060], said receiver microcontroller connected to the display (inherently connected to be able to control/drive/covert data for the screen) [0059, 0060] for displaying data processed in said receiver microcontroller [0061], said receiver microcontroller having a signal conditioner circuitry (inherently present to process the wirelessly received signal), said receiver device having a receiver antenna (inherently present to receive the wireless signal via 800), said receiver microcontroller connected to said receiver antenna and set up for receiving and processing a signal indicative of the level of fuel within the storage tank (position of fuel-air interface and the water/sludge-fuel interface) received by said receiver antenna (the 
Burris also teaches the receiver device is capable of being placed in an alarm mode, with the receiver device actuating the alarm when the receiver device determines that the level of fuel within the tank is at a predetermined level (changed from expected indicating a leak) [0003, 0016, 0060, 0061].
Burris also teaches the receiver device further comprises an enclosure (Figures 2b, 3b), the keypad having buttons (numeric-pad), all integrated together to provide for operation of the sonic monitor system [0059, 0060].
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination to include 4) a display with the receiver device, 5(partial)) said receiver microcontroller connected to the display for displaying data processed in said receiver microcontroller, said receiver microcontroller 6) said receiver device having said keypad for use for selecting one of the received signals from the plurality of Bianco’s remote tank sensor devices to be processed by said receiver microcontroller to display data regarding the level of fluid in the selected storage tank; 10) the receiver device further comprising an enclosure, the keypad having buttons all integrated together to provide for operation of the sonic monitor system; and 12) wherein the receiver device is capable of being placed in an alarm mode, with the receiver device actuating the alarm when the receiver device determines that the level of fuel within the specific tank is at a predetermined level, the receiver performing the same function in the combination as it does in Burris, with the predictable result of providing a wireless electronic device with display, alarms, input device, and associated circuitry to communicate with the remote tank sensor device for the benefit of an easy-to-interpret picture display for use in determining fluid inventory, leak detection, and fluid quality, and further obtain one touch information regarding the data collected by Bianco’s sensors, as taught by Burris [0003, 0061]. 
Burris also teaches determining there is a there is a low level of fuel, said tank sensor devices in operation determining where an associated storage tank has attained 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bianco’s system so that it 8) determines there is a there is a low level of fuel, said tank sensor devices in operation determining where an associated storage tank has attained a level conditioned of contained fuel to initiate a refill of the tank to a full fuel level condition as this is a common requirement associated with the use of fuel storage tanks, as taught by Burris [0007].
Examiner again takes Official Notice it is common knowledge in the art for an oscillator circuit to be connected to a microcontroller as oscillators are known for their stable oscillation frequencies utilized to provide a time reference.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize a commonly known 5) oscillator circuit connected to the combination’s receiver microcontroller with the predicable result of providing a reference to base timed events on for the benefit of generating an oscillating signal between a high state and a low state to coordinate the microcontroller.
Velamoor also teaches the opening in the cap further comprises a cord (30) (Figure 1) which can be used to communicate with/deliver power to the sensor (Col 2, lines 65 – 67). Burris also teaches a cabled/corded connection can be used to communicate with the sensor [0059].

It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination 3b (partial)) to include a cord grip inserted into the cap with the predictable result of facilitating the connection between a cable and the sensor for the benefit protecting the cord from external forces while the connecting the remote tank sensor device to a power source should the sensor be located near one to charge or power the device, as discussed above.
Dockendorff also teaches the cord grip is slidably engaged with the cap [0029]; therefore, the combination fails to expressly disclose 3b) the cord grip having a threaded end that is threaded into the opening in the cap.
Examiner takes Official Notice it is common knowledge in the art there are several different ways to facilitate connection when utilizing a cord grip and associated structure which are equivalent (in the sense a connection is formed). One is slidable engagement, as taught by Dockendorff. Threaded engagement is a common alternative. Additionally, the cord grip can be over molded, integrally manufactured with the cable and cap, or externally attached e.g. a cover clipped over the cable and cap. Its known slidably engaged components can be disconnected by any passerby with their hands, over molded components typically lose strength over time e.g. due to fatigue or environmental degradation leading to separation, integral manufacture prevents disassembly for maintenance e.g. of the cable or cap, and an external attachment can 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination’s 3b) cord grip to connect with the cap in any of the above alternative and equivalent ways; however, one of ordinary skill would be motivated to utilize a threaded engagement i.e. the cord grip having a threaded end that is threaded into the opening in the cap as a threaded connection is known for its strength and difficulty to separate without tools, with the predictable result of a threaded connection joining the cord grip and cap for the benefit of fastening the components together to form a secure fit.
Nevertheless the combination fails to expressly disclose the receiver device including a cord grip.
Dockendorff does teach utilizing a cord grip (140) to facilitate an electrical connection (134) [0028, 0029].
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination to also utilize 11) a cord grip at the receiver, the cord grip performing the same function in the combination as it does in Dockendorff, with the predictable result of providing a slidable electrical connection for the benefit of allowing the receiver to be disconnected from the cable e.g. a power cable for maintenance, replacement, or repair.
Examiner also takes Official Notice it is common knowledge to cancel an alarm mode by pressing one of the buttons on a keypad, thus indicating to the device the 
As such, it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination so that 13) the alarm mode is canceled by pressing one of the buttons on the keypad with the predictable result of stopping the alarm or logging acknowledgement of the alarm for the benefit of using the user interface i.e. keypad to turn off the alarm once the user has been alerted and to keep records of response times.
Regarding Claim 22, Bassett teaches a heater (250a) connected to the storage tank (108) with the storage tank connected to the heater providing fuel to the heater for operation of the heater. (Figure 8) (250a is a co-generator [0098] which utilizes waste oil from the storage tank to generate both heat and electricity [0051], the heated air is discharged via 168 [0100]).
The combination would have been obvious for the same reasons regarding the rejection of Claim 27.  
Regarding Claim 23, Bianco discloses there are a plurality of remote tank sensor devices one each for each storage tank in said system [0040].
The combination fails to expressly disclose there are six remote tank sensor devices.
One skilled in the art before the effective filing date of the applicant’s invention would readily realize how many remote tank sensor devices are required for a given number of storage tanks. For example, three storage tanks requires three remote tank sensor devices; while six storage tanks require six remote tank sensor devices. As .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 2013/0233070), in view of Bassett (US 2006/0118065), in further view of Velamoor et al. (US 5550790), in further view of Burris (US 2009/0217753), in further view of Dockendorff et al. (US 2006/0169056), in further view of Cobianu et al. (US 2015/0177045).
Regarding Claim 5, Burris teaches the receiver device and its said alarm is capable of being placed in its said alarm mode where the alarm is actuated [0060] as discussed above in the rejection of Claim 28. Burris also teaches the alarm mode includes using alarm lights [0060]
Nevertheless, the combination fails to expressly disclose in the alarm mode, the display flashes a predetermined color.
 Cobianu teaches an alarm mode wherein a display (light) flashes a predetermined color (light inherently having a predetermined color) [0051].
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination, to include an alarm mode that flashes the display a predetermined color, the alarm mode performing the same function in the combination as it does in Cobianu with the predictable result of the display flashing an alarm color for the benefit of indicating an overfill condition, as taught by Cobianu [0051].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856